Case 2:18-cv-13763-AJT-APP ECF No. 66 filed 08/28/20       PageID.1434    Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MARK TWAIN GADDIS,
                                              Case No. 2:18-cv-13763
                   Plaintiff,                 District Judge Arthur J. Tarnow
v.                                            Magistrate Judge Anthony P. Patti

CITY OF DETROIT,
STEPHEN KUE,
JUSTIN MARROQUIN,
WALLACE RICHARDS,
KHARY MASON, and
PATRICK LANE,

               Defendants.
__________________________/

  ORDER REGARDING AUGUST 27, 2020 STATUS CONFERENCE AND
         AMENDING SCHEDULING ORDER (ECF No. 63)

      A.     Background

      This is a civil rights case, which stems from the alleged events of June 21,

2017. Discovery was originally due on January 24, 2020. (ECF No. 18.) By way

of a stipulated order, the discovery deadline was extended to March 9, 2020. (ECF

No. 28.) Following Plaintiff’s motion to amend the stipulated scheduling order,

the Court entered an order, which, inter alia, required discovery motions to be filed

no later than March 23, 2020 and further extended the discovery deadline to May

29, 2020. (ECF No. 45, PageID.403.) Thereafter, discovery was extended to July

28, 2020. (ECF No. 63.)

                                          1
Case 2:18-cv-13763-AJT-APP ECF No. 66 filed 08/28/20      PageID.1435    Page 2 of 4




      On April 14, 2020, this Court entered a text-only order, which provided, in

part: “Accordingly, going forward, no party will file a motion (other than under

Rule 56) in this matter without prior leave from the Court, which shall be sought

by a one-page letter (to which a one page response may be filed within 2 days),

after which the Court will determine whether the motion shall be permitted and, if

permitted, provide briefing parameters and page limitations.” On August 30, 2020,

the Court entered an order addressing (1) Defendants’ motion to dismiss or,

alternatively, compel (ECF No. 46); (2) Defendant City of Detroit’s motion to

quash (ECF No. 47); and, (3) Plaintiff’s motion to compel (ECF No. 49). (ECF

No. 62.)

      B.    Instant Matter

      Judge Tarnow has referred to me the request for a status conference

regarding the request for an extension of discovery. (ECF No. 64.) On August 27,

2020, I conducted an on-the-record, video hearing, at which attorneys Julie H.

Hurwitz, William H. Goodman, Allison L. Kriger, Gregory G. Paddison, and

Krystal A. Crittendon appeared. (ECF No. 65.) The Court entertained

commentary from counsel, after which the Court issued certain rulings from the

bench.




                                         2
Case 2:18-cv-13763-AJT-APP ECF No. 66 filed 08/28/20      PageID.1436    Page 3 of 4




      C.    Order

      For the reasons stated on the record, all of which are incorporated by

reference as though fully restated herein, on Tuesday, September 8, 2020, at 2

p.m., the parties are required to meet for minimum of 2 hours by video, pursuant to

E.D. Mich. LR 7.1, to discuss, via a meaningful, two-way exchange, any

outstanding discovery that they think the other side owes them. This conference

shall be recorded. Only thereafter will the Court accept a discovery-related one-

page letter request, as outlined in the April 14, 2020 order. Any motion for non-

compliance with the April 30, 2020 order (ECF No. 62) must be prefaced by the

procedure set forth on April 14, 2020.

      Moreover, to resolve the request for an extension of discovery and other

dates in the most recent scheduling order (ECF No. 63):

           The disclosure of expert testimony shall occur in accordance
            with Fed. R. Civ. P. 26(a)(2)(D) (“Time to Disclose Expert
            Testimony.”)

           Mark Twain Gaddis’s deposition shall take place via video
            conference, e.g., by Zoom, on Wednesday, September 23,
            2020 at 10 a.m.

           Detective Patrick Lane’s deposition shall take place via video
            conference on Thursday, October 1, 2020 at 10 a.m.

           Detective Khary Mason’s deposition shall take place via video
            conference on Friday, October 9, 2020 at 10 a.m.




                                         3
Case 2:18-cv-13763-AJT-APP ECF No. 66 filed 08/28/20      PageID.1437     Page 4 of 4




           The two Fed. R. Civ. P. 30(b)(6) depositions of Defendant City
            of Detroit will take place via video conference on Wednesday,
            October 14, 2020 at 10 a.m. and Tuesday, October 20, 2020
            at 10 a.m.

           The period within which to complete existing, outstanding
            discovery requests is extended to Wednesday, October 28,
            2020. To be clear, this is not a general extension of discovery;
            no additional, non-expert-related discovery requests will be
            permitted, and the Court will not consider any discovery motion
            that is based upon requests that were not served prior to the July
            28, 2020 close of the general discovery period.

           Dispositive motions shall be due on Friday, November 27,
            2020.

      IT IS SO ORDERED.

Dated: August 28, 2020                s/Anthony P. Patti
                                      Anthony P. Patti
                                      U.S. MAGISTRATE JUDGE




                                         4
